Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11 August 2022.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nass (3,635,529) in view of Nasson (3,859,704) and in further view of Bonafous (FR 2588511). Nass shows a wheel having all of the features as set forth in the above claims, except as specifically noted below.
	Per claims 1 and 5, Nass shows a wheel having a sheet metal rim 20 with outer flanges and bead seats, with a rim well 20a connected to the bead seat through retaining humps. A metal disc 12 includes a cover part formed as a plurality of spokes 14, and a connection part (namely the axially extending end portion of the spokes 14) protruding axially from the cover part. Recesses 16 are located in the connection part and angularly equidistantly spaced in the circumferential direction. The connection part of the spokes 14 is interference fitted with the radially inner surface of the rim 20, such that the rim 20 includes a plurality of deformed areas corresponding to the recesses 16, to rotationally and axially hold the rim 20 to the disc 12.
	Per claim 4, Nass shows the deformation areas of the rim 20 being located at the rim well 20a.
	Per claim 9, the deformed areas (corresponding to recesses 16) are located at the rim well 20a. 
	Regarding claim 5 and claim 10, Nass does not show the plurality of recesses including a circumferentially extending first recess distinct from the plurality of second recesses extending in the axial direction, wherein the second recesses intersect with the first recess. Nasson teaches the use of a wheel having at least one circumferentially extending recess located in the attachment portion of the wheel disk. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connection part of the disk of Nass with a circumferentially extending recess, for the purpose of increasing the positive connection between the rim and disk.
	Regarding claims 1-2, and 6, Nass as modified by Nasson does not disclose the welding of the rim and disk being performed by a magnetic pulse, nor the deformed areas being located at the outer bead seat of the rim, nor the disk including a radially outer edge that cooperates with the outer flange of the rim to define the outer profile of the wheel. Bonafous teaches the use of magnetic pulse welding to secure a wheel rim to a hub. In Figure 2, Bonafous teaches that the deformed areas of the rim being located at the outer bead seat. In Figure 4, Bonafous teaches the disk 2 having an outer edge 6 that cooperates with an outer flange of the rim to define the outer profile of the wheel. Therefore, from these teachings, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to: a) secure the rim to the disk using magnetic pulse welding, as a substitute method of manufacture, dependent upon cost, and to achieve predictable results (i.e. interconnection of a rim and disc to form a wheel); and b) as substitute equivalent configurations, dependent upon the desired aesthetics of the wheel, and to achieve predictable results (i.e. supporting a tire thereon in an airtight manner).
	Regarding claims 3 and 7-8, Nass does not show the deformed areas of the rim arranged at the outer bead seat. Figure 2 of Bonafous teaches such a configuration. Namely, a disc 2 includes a radially outer edge 6 that engages a rim 1, with deformed portions (generally at 18) of the rim 1 being located at the outer bead seat 3. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the wheel of Nass in the configuration taught by Bonafous, as substitute equivalent configurations, dependent upon the desired aesthetics of the wheel, and to achieve predictable results (i.e. supporting a tire thereon in an airtight manner).

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. The Applicant argues that that there is no motivation to combine the references and that “only with hindsight” the Examiner “can maintain that the skilled person would apply intersecting recesses”. Applicant is referred to section 6 and 7 below.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, Naas shows a wheel having a plurality of circumferentially spaced recesses that connect a rim to a disc. Nasson teaches a wheel having one or more circumferentially extending recesses that connect a rim to a disc. The Applicant argues that “there is no positive indication in either Naas or Nasson that these recesses would intersect with each other” if used on the same wheel. The Applicant further argues that “the skilled person could likewise apply the at least one first recess and second recesses in different areas of the connection part of the disk, without any intersection with each other”. First, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments. Second, the recesses of Naas and Nasson are both shown to be located in the same area of the rim, namely the drop portion of the rim well. Given the size of the “second” recesses of Naas with respect to the size of the “first” circumferential recess of Nasson, one of ordinary skill in the art would find it entirely reasonable and well within the realm of possibility without any undue experimentation that the first and second recesses could intersect each other if used on the same wheel rim, for the reason provided in the rejection. 
	
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617